      Case 3:21-cv-00043-DPM Document 10 Filed 04/15/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

MARIO OLIVER                                                 PLAINTIFF
Reg. #25832-009

v.                       No. 3:21-cv-43-DPM

BRENT COX, Jail Administration, Greene
County Jail; DON CRITTENDEN, Assistant
Jail Administrator, Greene County Jail;
CODY KELLEY, Corporal, Greene County
Jail; JAMES GLENN, Sergeant, Greene
County Jail; DAVE BARNUM, Sergeant,
Greene County Jail; and MORGAN
ROBINSON, Officer, Greene County Jail                    DEFENDANTS

                             JUDGMENT

     Oliver's complaint is dismissed without prejudice.


                                       D.P. Marshall Jr.
                                       United States District Judge
